NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-2287
                                       ___________

                             IN RE: JULIO CHRISTIAN,
                                                  Petitioner
                        __________________________________

                       On Petition for a Writ of Mandamus to the
           United States District Court for the Eastern District of Pennsylvania
                                (D.C. No. 2:20-cv-03302)
                     District Judge: Honorable Michael M. Baylson
                      ____________________________________

                          Submitted Pursuant to Fed. R. App. 21
                                  on August 20, 2020

           Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                           (Opinion filed: September 15, 2020)
                                       ___________

                                        OPINION *
                                       ___________

PER CURIAM

    Julio Christian has filed a petition for a writ of mandamus asking us to grant him relief

on a complaint filed in the United States District Court or the Eastern District of Pennsyl-

vania. We will deny the petition.



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
   Christian is an inmate of the State Correctional Institution-Rockview, Bellefonte, Penn-

sylvania. On May 9, 2020, Christian signed and submitted a pro se complaint to the District

Court regarding prison operations and policy changes in response to COVID-19. Christian

detailed the modified prison conditions and numerous restrictions, alleging the detrimental

effects to his health and infringement of his constitutional rights. Christian then filed this

mandamus petition, dated June 16, 2020, asserting that the District Court failed to file and

docket his complaint and issue him an application form to allow him to proceed in forma

pauperis. Christian declares his entitlement to mandamus relief because the District Court,

through its inaction, effectively denied him the right to seek redress. He also seeks the

issuance of the declaratory and injunctive relief requested in his complaint.

   “Traditionally, the writ of mandamus has been used ‘to confine an inferior court to a

lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when

it is its duty to do so.’” In re Chambers Dev. Co., Inc., 148 F.3d 214, 223 (3d Cir. 1998)

(citations omitted). “The writ is a drastic remedy that ‘is seldom issued and its use is dis-

couraged.’” Id. A petitioner must establish that there are no other adequate means to attain

the desired relief and that the right to the writ is clear and indisputable. Id.

   The District Court’s docket reflects that Christian’s complaint was filed as of June 30,

2020 and was assigned the docket number E.D. Pa. Civ. No. 20-cv-03302. Because Chris-

tian did not remit the filing fee or submit a completed application to proceed in forma

pauperis, the District Court allowed Christian thirty days to pay the fee or file a motion for

leave to proceed in forma pauperis. Christian submitted a motion and materials for his in

forma pauperis motion, filed on the docket as of August 7, 2020. It now appears that the

                                               2
case is progressing in the District Court. Christian may pursue relief on his claims in the

normal course of District Court proceedings, and he thus has adequate means to attain relief

on his claims. We conclude that mandamus relief is not warranted here. 1

    For the foregoing reasons, we will deny the petition for a writ of mandamus.




1
  We add that Christian has filed several documents in this mandamus action requesting
relief concerning a different complaint, docketed at E.D. Pa. Civ. No. 20-cv-01424,
against the City of Philadelphia and other defendants. As Christian acknowledges, he re-
cently sought mandamus relief regarding that action in C.A. No. 20-1901. For similar
reasons stated above, Christian is not entitled to our mandamus intervention to grant the
relief that he seeks regarding that matter.
                                             3